11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.W.M., Jr., a child,    * From the 446th District Court
                                              of Ector County,
                                              Trial Court No. E-17-065-PC.

No. 11-18-00207-CV                          * January 31, 2019

                                            * Memorandum Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.